FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 18, 2020

                                   No. 04-19-00753-CR

                                      Paul PESINA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 18-10-161-CRW
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
      Appellant's pro se motion requesting a bench warrant is DENIED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court